Exhibit 10.4
 
Logo [wellsfargo.jpg]
 
 
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
(Access Restricted Immediately)

 
This Deposit Account Control Agreement (the “Agreement”), dated as of the date
specified on the initial signature page of this Agreement, is entered into by
and among Opexa Therapeutics, Inc., a Texas corporation (“Company”), Alkek &
Williams Ventures, Ltd., a Texas limited partnership, as collateral agent
(“Secured Party”) and Wells Fargo Bank, National Association (“Bank”), and sets
forth the rights of Secured Party and the obligations of Bank with respect to
the deposit accounts of Company at Bank identified at the end of this Agreement
as the Collateral Accounts (each hereinafter referred to individually as a
“Collateral Account” and collectively as the “Collateral Accounts”).  Each
account designated as a Collateral Account includes, for purposes of this
Agreement, and without the necessity of separately listing subaccount numbers,
all subaccounts presently existing or hereafter established for deposit
reporting purposes and integrated with the Collateral Account by an arrangement
in which deposits made through subaccounts are posted only to the Collateral
Account.


1.  
Secured Party’s Interest in Collateral Accounts.  Secured Party represents that
it is either (i) an investor who has extended credit to Company and has been
granted a security interest in the Collateral Accounts or (ii) such an investor
and the agent for a group of such investors.  Company hereby confirms the
security interest granted by Company to Secured Party in all of Company’s right,
title and interest in and to the Collateral Accounts and all sums now or
hereafter on deposit in or payable or withdrawable from the Collateral Accounts
(the “Collateral Account Funds”).  In furtherance of the intentions of the
parties hereto, this Agreement constitutes written notice by Secured Party to
Bank of Secured Party’s security interest in the Collateral Accounts.



2.  
Secured Party Control. Bank, Secured Party and Company each agree that Bank will
comply with instructions given to Bank by Secured Party directing disposition of
funds in the Collateral Accounts (“Disposition Instructions”) without further
consent by Company.  Except as otherwise required by law, Bank will not agree
with any third party to comply with instructions for disposition of funds in the
Collateral Accounts originated by such third party.



3.  
No Company Access to Collateral Accounts.  Unless separately agreed to in
writing by Secured Party, Company agrees that it will not be able to make debits
or withdrawals from or otherwise have access to the Collateral Accounts or any
Collateral Account Funds, and that Secured Party will have exclusive access to
the Collateral Accounts and Collateral Account Funds.



 
Page 1

--------------------------------------------------------------------------------

 
 
4.  
Transfers in Response to Disposition Instructions.  Notwithstanding the
provisions of the “Secured Party Control” section of this Agreement, unless Bank
separately agrees in writing to the contrary, Bank will have no obligation to
disburse funds in response to Disposition Instructions other than by the
appropriate disbursement method expressly set forth in this Section 4.  If at
the time this Agreement is originally executed, Secured Party has fully
completed wire transfer instructions for a transfer destination account
(“Destination Account”) on the initial signature page of this Agreement,
including the Destination Account number and the name and ABA number of the
financial institution at which the Destination Account is maintained, then Bank
agrees, on each day on which Bank is open to conduct its regular banking
business, other than a Saturday, Sunday or public holiday (each a “Business
Day”) during the term of this Agreement, to transfer to the Destination Account
by standing wire (or alternative funds transfer method acceptable to Bank in its
sole discretion) the full amount of the collected and available balance in the
Collateral Accounts at the beginning of such Business Day.  Secured Party may at
any time instruct Bank to discontinue transferring funds to the original
Destination Account and begin transferring funds to a new Destination Account,
in accordance with the notice provisions of this Agreement.  Bank will comply
with such notice within a reasonable period of time not to exceed two (2)
Business Days.  Except as otherwise expressly set forth in this Section 4, Bank
will have no obligation to disburse funds in response to Disposition
Instructions other than by cashier’s check payable to Secured Party.  Any
disposition of funds which Bank makes under this Section 4 or otherwise in
response to Disposition Instructions is subject to Bank’s standard policies,
procedures and documentation governing the type of disposition made; provided,
however, that in no circumstances will any such disposition require Company’s
consent.  To the extent any Collateral Account is a certificate of deposit or
time deposit, Bank will be entitled to deduct any applicable early withdrawal
penalty prior to disbursing funds from such account in response to Disposition
Instructions.  To the extent Secured Party requests that funds be transferred
from any Collateral Account in a currency different from the currency
denomination of the Collateral Account, the funds transfer will be made after
currency conversion at Bank’s then current buying rate for exchange applicable
to the new currency.



5.  
Lockboxes.  To the extent items deposited to a Collateral Account have been
received in one or more post office lockboxes maintained for Company by Bank
(each a “Lockbox”) and processed by Bank for deposit, Company acknowledges that
Company has granted Secured Party a security interest in all such items (the
“Remittances”).  During the term of this Agreement, Company will have no right
or ability to instruct Bank regarding the receipt, processing or deposit of
Remittances, and Secured Party alone will have the right and ability to so
instruct Bank.  Company and Secured Party acknowledge and agree that Bank’s
operation of each Lockbox, and the receipt, retrieval, processing and deposit of
Remittances, will at all times be governed by Bank’s Master Agreement for
Treasury Management Services or other applicable treasury management services
agreement, and by Bank’s applicable standard lockbox Service Description.



6.  
Balance Reports and Bank Statements.  Bank agrees, at the request of Secured
Party on any Business Day, to make available to Secured Party a report (“Balance
Report”) showing the opening available balance in the Collateral Accounts as of
the beginning of such Business Day, by a transmission method determined by Bank,
in Bank’s sole discretion.  Company expressly consents to this transmission of
information.  Bank will, on receiving a written request from Secured Party, send
to Secured Party by United States mail, at the address indicated for Secured
Party after its signature to this Agreement, duplicate copies of all periodic
statements on the Collateral Accounts which are subsequently sent to Company.



7.  
Returned Items.  Secured Party and Company understand and agree that the face
amount (“Returned Item Amount”) of each Returned Item will be paid by Bank
debiting the Collateral Account to which the Returned Item was originally
credited, without prior notice to Secured Party or Company.  As used in this
Agreement, the term “Returned Item” means (i) any item deposited to a Collateral
Account and returned unpaid, whether for insufficient funds or for any other
reason, and without regard to timeliness of the return or the occurrence or
timeliness of any drawee’s notice of non-payment; (ii) any item subject to a
claim against Bank of breach of transfer or presentment warranty under the
Uniform Commercial Code (as adopted in the applicable state) or Regulation CC
(12 C.F.R. §229), as in effect from time to time; (iii) any automated clearing
house (“ACH”) entry credited to a Collateral Account and returned unpaid or
subject to an adjustment entry under applicable clearing house rules, whether
for insufficient funds or for any other reason, and without regard to timeliness
of the return or adjustment; (iv) any credit to a Collateral Account from a
merchant card transaction, against which a contractual demand for chargeback has
been made; and (v) any credit to a Collateral Account made in error.  Company
agrees to pay all Returned Item Amounts immediately on demand, without setoff or
counterclaim, to the extent there are not sufficient funds in the applicable
Collateral Account to cover the Returned Item Amounts on the day Bank attempts
to debit them from the Collateral Account.  Secured Party agrees to pay all
Returned Item Amounts within fifteen (15) calendar days after demand, without
setoff or counterclaim, to the extent that (i) the Returned Item Amounts are not
paid in full by Company within five (5) calendar days after demand on Company by
Bank, and (ii) Secured Party has received proceeds from the corresponding
Returned Items under this Agreement.



 
Page 2

--------------------------------------------------------------------------------

 
 
8.  
[Reserved.]



9.  
Bank Fees.  Company agrees to pay all Bank’s fees and charges for the
maintenance and administration of the Collateral Accounts and for the treasury
management and other account services provided with respect to the Collateral
Accounts and any Lockboxes (collectively “Bank Fees”), including, but not
limited to, the fees for (a) Balance Reports provided on the Collateral
Accounts, (b) funds transfer services received with respect to the Collateral
Accounts, (c) lockbox processing services, (d) Returned Items, (e) funds
advanced to cover overdrafts in the Collateral Accounts (but without Bank being
in any way obligated to make any such advances), and (f) duplicate bank
statements.  The Bank Fees will be paid by Bank debiting one or more of the
Collateral Accounts on the Business Day that the Bank Fees are due, without
notice to Secured Party or Company.  If there are not sufficient funds in the
Collateral Accounts to cover fully the Bank Fees on the Business Day Bank
attempts to debit them from the Collateral Accounts, such shortfall or the
amount of such Bank Fees will be paid by Company to Bank, without setoff or
counterclaim, within five (5) calendar days after demand from Bank.  Secured
Party agrees to pay any Bank Fees within fifteen (15) calendar days after
demand, without setoff or counterclaim, to the extent such Bank Fees are not
paid in full by Company within five (5) calendar days after demand on Company by
Bank.



10.  
Account Documentation.  Except as specifically provided in this Agreement,
Secured Party and Company agree that the Collateral Accounts will be subject to,
and Bank’s operation of the Collateral Accounts will be in accordance with, the
terms of Bank’s applicable deposit account agreement governing the Collateral
Accounts (“Account Agreement”).  In addition to the Account Agreement, each
Collateral Account operated as a “Multi-Currency Account” will be governed by
Bank’s Master Agreement for Treasury Management Services or other applicable
treasury management services agreement, and by Bank’s Multi-Currency Account
Service Description in effect from time to time.  All documentation referenced
in this Agreement as governing any Collateral Account or the processing of any
Remittances is hereinafter collectively referred to as the “Account
Documentation”.



11.  
Partial Subordination of Bank’s Rights.  Bank hereby subordinates to the
security interest of Secured Party in the Collateral Accounts (i) any security
interest which Bank may have or acquire in the Collateral Accounts, and (ii) any
right which Bank may have or acquire to set off or otherwise apply any
Collateral Account Funds against the payment of any indebtedness from time to
time owing to Bank from Company, except for debits to the Collateral Accounts
permitted under this Agreement for the payment of Returned Item Amounts or Bank
Fees.



12.  
Bankruptcy Notice; Effect of Filing.  If Bank at any time receives notice of the
commencement of a bankruptcy case or other insolvency or liquidation proceeding
by or against Company, Bank will continue to comply with its obligations under
this Agreement, except to the extent that any action required of Bank under this
Agreement is prohibited under applicable bankruptcy laws or regulations or is
stayed pursuant to the automatic stay imposed under the United States Bankruptcy
Code or by order of any court or agency.  With respect to any obligation of
Secured Party hereunder which requires prior demand on Company, the commencement
of a bankruptcy case or other insolvency or liquidation proceeding by or against
Company will automatically eliminate the necessity of such demand on Company by
Bank, and will immediately entitle Bank to make demand on Secured Party with the
same effect as if demand had been made on Company and the time for Company’s
performance had expired.



 
Page 3

--------------------------------------------------------------------------------

 
 
13.  
Legal Process, Legal Notices and Court Orders.  Bank will comply with any legal
process, legal notice or court order it receives in relation to a Collateral
Account if Bank determines in its sole discretion that the legal process, legal
notice or court order is legally binding on it.



14.  
Indemnification.  Company will indemnify, defend and hold harmless Bank, its
officers, directors, employees, and agents (collectively, the “Indemnified
Parties”) from and against any and all claims, demands, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees) (collectively
“Losses and Liabilities”) Bank may suffer or incur as a result of or in
connection with (a) Bank complying with any binding legal process, legal notice
or court order referred to in the immediately preceding section of this
Agreement, (b) Bank following any instruction or request of Secured Party,
including but not limited to any Disposition Instructions, or (c) Bank complying
with its obligations under this Agreement, except to the extent such Losses and
Liabilities are caused by Bank’s gross negligence or willful misconduct.  To the
extent such obligations of indemnity are not satisfied by Company within five
(5) days after demand on Company by Bank, Secured Party will indemnify, defend
and hold harmless Bank and the other Indemnified Parties against any and all
Losses and Liabilities Bank may suffer or incur as a result of or in connection
with Bank following any instruction or request of Secured Party, except to the
extent such Losses and Liabilities are caused by Bank’s gross negligence or
willful misconduct.



15.  
Bank’s Responsibility.  This Agreement does not create any obligations of Bank,
and Bank makes no express or implied representations or warranties with respect
to its obligations under this Agreement, except for those expressly set forth
herein. In particular, Bank need not investigate whether Secured Party is
entitled under Secured Party’s agreements with Company to give Disposition
Instructions.  Bank may rely on any and all notices and communications it
believes are given by the appropriate party.  Bank will not be liable to
Company, Secured Party or any other party for any Losses and Liabilities caused
by (i) circumstances beyond Bank’s reasonable control (including, without
limitation, computer malfunctions, interruptions of communication facilities,
labor difficulties, acts of God, wars, or terrorist attacks) or (ii) any other
circumstances, except to the extent such Losses and Liabilities are directly
caused by Bank’s gross negligence or willful misconduct.  In no event will Bank
be liable for any indirect, special, consequential or punitive damages, whether
or not the likelihood of such damages was known to Bank, and regardless of the
form of the claim or action, or the legal theory on which it is based.  Any
action against Bank by Company or Secured Party under or related to this
Agreement must be brought within twelve (12) months after the cause of action
accrues.



16.  
Termination.  This Agreement may be terminated by Secured Party or Bank at any
time by either of them giving thirty (30) calendar days prior written notice of
such termination to the other parties to this Agreement at their contact
addresses specified after their signatures to this Agreement; provided, however,
that this Agreement may be terminated immediately upon written notice (i) from
Bank to Company and Secured Party should Company or Secured Party fail to make
any payment when due to Bank from Company or Secured Party under the terms of
this Agreement, or (ii) from Secured Party to Bank on termination or release of
Secured Party’s security interest in the Collateral Accounts; provided that any
notice from Secured Party under clause (ii) of this sentence must contain
Secured Party’s acknowledgement of the termination or release of its security
interest in the Collateral Accounts.  Company’s and Secured Party’s respective
obligations to report errors in funds transfers and bank statements and to pay
Returned Item Amounts and Bank Fees, as well as the indemnifications made, and
the limitations on the liability of Bank accepted, by Company and Secured Party
under this Agreement will continue after the termination of this Agreement with
respect to all the circumstances to which they are applicable, existing or
occurring before such termination, and any liability of any party to this
Agreement, as determined under the provisions of this Agreement, with respect to
acts or omissions of such party prior to such termination will also survive such
termination.  Upon any termination of this Agreement, (i) Bank will transfer all
collected and available balances in the Collateral Accounts on the date of such
termination in accordance with Secured Party’s written instructions, and (ii)
Bank will close any Lockbox and forward any mail received at the Lockbox
unopened to such address as is communicated to Bank by Secured Party under the
notice provisions of this Agreement for a period of three (3) months after the
effective termination date, unless otherwise arranged between Secured Party and
Bank, provided that Bank’s fees with respect to such disposition must be prepaid
directly to Bank at the time of termination by cashier’s check payable to Bank
or other payment method acceptable to Bank in its sole discretion.



 
Page 4

--------------------------------------------------------------------------------

 
 
17.  
Modifications, Amendments, and Waivers.  This Agreement may not be modified or
amended, or any provision thereof waived, except in a writing signed by all the
parties to this Agreement.



18.  
Notices.  All notices from one party to another must be in writing, must be
delivered to Company, Secured Party and/or Bank at their contact addresses
specified after their signatures to this Agreement, or any other address of any
party communicated to the other parties in writing, and will be effective on
receipt.  Any notice sent by a party to this Agreement to another party must
also be sent to all other parties to this Agreement.  Bank is authorized by
Company and Secured Party to act on any instructions or notices received by Bank
if (a) such instructions or notices purport to be made in the name of Secured
Party, (b) Bank reasonably believes that they are so made, and (c) they do not
conflict with the terms of this Agreement as such terms may be amended from time
to time, unless such conflicting instructions or notices are supported by a
court order.



19.  
Successors and Assigns.  Neither Company nor Secured Party may assign or
transfer its rights or obligations under this Agreement to any person or entity
without the prior written consent of Bank, which consent will not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, Secured Party
may transfer its rights and duties under this Agreement to (i) a transferee to
which, by contract or operation of law, Secured Party transfers substantially
all of its rights and duties under the financing or other arrangements between
Secured Party and Company, or (ii) if Secured Party is acting as a
representative in whose favor a security interest is created or provided for, a
transferee that is a successor representative; provided that as between Bank and
Secured Party, Secured Party will not be released from its obligations under
this Agreement unless and until Bank receives any such transferee’s binding
written agreement to assume all of Secured Party’s obligations hereunder.  Bank
may not assign or transfer its rights or obligations under this Agreement to any
person or entity without the prior written consent of Secured Party, which
consent will not be unreasonably withheld or delayed; provided, however, that no
such consent will be required if such assignment or transfer takes place as part
of a merger, acquisition or corporate reorganization affecting Bank.



20.  
Governing Law. This Agreement will be governed by and be construed in accordance
with the laws of the state in which the office of Bank that maintains the
Collateral Accounts is located, without regard to conflict of laws
principles.  This state will also be deemed to be Bank’s jurisdiction, for
purposes of Article 9 of the Uniform Commercial Code as it applies to this
Agreement.



 
Page 5

--------------------------------------------------------------------------------

 
 
21.  
Severability.  To the extent that the terms of this Agreement are inconsistent
with, or prohibited or unenforceable under, any applicable law or regulation,
they will be deemed ineffective only to the extent of such prohibition or
unenforceability, and will be deemed modified and applied in a manner consistent
with such law or regulation.  Any provision of this Agreement which is deemed
unenforceable or invalid in any jurisdiction will not affect the enforceability
or validity of the remaining provisions of this Agreement or the same provision
in any other jurisdiction.



22.  
Counterparts.  This Agreement may be executed in any number of counterparts each
of which will be an original with the same effect as if the signatures were on
the same instrument.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopier or electronic image scan transmission (such as a
“pdf” file) will be effective as delivery of a manually executed counterpart of
the Agreement.



23.  
Entire Agreement.  This Agreement, together with the Account Documentation,
contains the entire and only agreement among all the parties to this Agreement
and between Bank and Company, on the one hand, and Bank and Secured Party, on
the other hand, with respect to (a) the interest of Secured Party in the
Collateral Accounts and Collateral Account Funds, and (b) Bank’s obligations to
Secured Party in connection with the Collateral Accounts and Collateral Account
Funds.

 
[SIGNATURE PAGES FOLLOW]



 
Page 6

--------------------------------------------------------------------------------

 
 
This Agreement has been signed by the duly authorized officers or
representatives of Company, Secured Party and Bank on the date specified below.


Date:  July 25, 2012
Collateral Account Numbers:
 
 
Destination Account Number:
 
____________________
Bank of Destination Account:
  Account name:
  Reference Data:
  Frequency (Daily or Weekly):
  Balance (Intraday or Start of Day):
[Insert bank name and bank ABA number]
________________
________________
________________
________________
 



OPEXA THERAPEUTICS, INC.
 
ALKEK & WILLIAMS VENTURES, LTD.
By:  /s/ Neil K. Warma
 
By:  /s/ Scott B. Seaman
Name:  Neil K. Warma
 
Name:  Scott B. Seaman
Title:  President and Chief Executive Officer
 
Title:  Attorney In Fact





Address for Notices:
 
Address for Notices:
2635 Technology Forest Boulevard
 
1100 Louisiana – Suite 5250
The Woodlands, TX 77381
 
Houston, TX 77002
Attention: Neil K. Warma, President and Chief Executive Officer
 
Attention: Scott B. Seaman, Attorney In Fact


 
[SIGNATURE PAGES CONTINUE]
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 


WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:  /s/ John Whisnant
   
Name:  John Whisnant
   
Title:  Business Banking Manager
   



Address for Notices:
   
1000 Louisiana Street – 7th Floor
   
Houston, TX 77002
   
Attention: John Whisnant, Business Banking Manager
   
 
       with copy to:
   
 
J. Michael Wright
Sr. Business Relationship Manager
21 Waterway - Suite 600
The Woodlands, TX 77380
 
 
   
 
Sandy Thomas
Business Associate
17317 North Freeway – 1st Floor
Houston, TX 77090
 
 
   
 
Rebecca Arseneau
Business Banking Manager
21 Waterway - Suite 600
The Woodlands, TX 77380
 
   
 
Glenn V. Godkin
Regional President
1000 Louisiana Street – 7th Floor
Houston, TX 77002
 
 
   


Page 8